DISMISS and Opinion Filed October 19, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00366-CV

                          LIDIA SILVA, Appellant
                                   V.
                      MICHAEL QUINTANILLA, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-02505-2019

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We questioned our jurisdiction over this appeal as there does not appear to be

a final judgment. We directed appellant to file, by September 10, 2021, a letter brief

addressing our concern and cautioned her that failure to comply may result in

dismissal of the appeal. As of today’s date, appellant has not complied.

      Generally, this Court has jurisdiction over final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har–Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)

(listing appealable interlocutory orders).
      Appellant appeals from the trial court’s order granting plaintiff’s motion for

summary judgment. In that order, the trial court orders the parties “to set a hearing

on partition of the property and for prove up of Plaintiff’s attorneys’ fees and costs.”

Because matters remain to be resolved, the judgment is not final. Accordingly, we

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

210366F.P05




                                          –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

LIDIA SILVA, Appellant                     On Appeal from the 471st Judicial
                                           District Court, Collin County, Texas
No. 05-21-00366-CV        V.               Trial Court Cause No. 471-02505-
                                           2019.
MICHAEL QUINTANILLA,                       Opinion delivered by Chief Justice
Appellee                                   Burns. Justices Molberg and
                                           Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee MICHAEL QUINTANILLA recover his costs
of this appeal from appellant LIDIA SILVA.


Judgment entered October 19, 2021.




                                     –3–